United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2898
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Richard Lincoln,                        *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 11, 2005
                                Filed: July 5, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and BENTON, Circuit Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Richard Lincoln appeals his sentence on one count of conspiring to distribute
five grams or more of cocaine base (crack cocaine), see 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), 846, and one count of distributing 2.75 grams of crack cocaine, see 21
U.S.C. § 841(a)(1), (b)(1)(C). We affirm.

      Mr. Lincoln maintains that the district court1 clearly erred in calculating the
drug quantity for which it held him accountable for purposes of determining the

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
applicable sentencing range under U.S.S.G. § 2D1.1. The evidence of drug quantity
produced at Mr. Lincoln's sentencing hearing included statements by Mr. Lincoln to
law enforcement officers about the frequency with which he bought crack cocaine
and the usual quantity that he bought. From this information, the district court
aggregated Mr. Lincoln's purchases and arrived at an amount exceeding 500 grams
of crack. Mr. Lincoln, however, testified at his sentencing hearing that, in his
statements to law enforcement officers, he had exaggerated his dealings in crack
cocaine in the hope that the officers would select him as an informant rather than
arrest him. He further attested that the actual drug quantity for which he was
responsible was closer to 50 grams than 500. The district court, which of course
observed Mr. Lincoln testify, found that he fabricated his testimony at sentencing to
avoid a long sentence, and it accepted instead the drug quantity implied by his earlier
statements to law enforcement officers. After a district court assesses a witness's
credibility, we rarely cast aspersions on its conclusion given that court's comparative
advantage at evaluating credibility. See United States v. Adipietro, 983 F.2d 1468,
1472 (8th Cir. 1993). We conclude that the district court did not clearly err here,
especially since Mr. Lincoln admitted to making the statements that contradicted his
testimony.

       Mr. Lincoln also asserts that the district court violated his sixth amendment
rights by finding facts that increased his sentence. Although the district court
sentenced Mr. Lincoln before the Supreme Court's decision in United States v.
Booker, 125 S. Ct. 738 (2005), at his sentencing the court presciently anticipated the
advisory-guidelines regime created in that case by treating the guidelines as advisory
and taking into account all of the considerations set out in 18 U.S.C. § 3553(a). The
district court therefore did not violate Mr. Lincoln's sixth amendment rights because
it implemented the remedy that the Supreme Court devised in Booker, 125 S. Ct. at
764-65, for the sixth amendment violation that inhered in the mandatory-guidelines
system.



                                         -2-
        Finally, Mr. Lincoln asseverates that his sentence of 324 months on the
conspiracy count is unreasonably long and should thus be reversed pursuant to
Booker, 125 S. Ct. at 765-68. His sentence, however, was within the guidelines range
for his offense level of 38 and criminal history category IV, and as a result, we think
that it is presumptively reasonable. Cf. United States v. Marcussen, 403 F.3d 982,
985 n.4 (8th Cir. 2005). Nothing in the record suggests that the district court based
its sentence on an "improper or irrelevant factor" or neglected "to consider a relevant
factor." See United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005). Indeed, the
district court expressly justified Mr. Lincoln's sentence on grounds contained in 18
U.S.C. § 3553(a), methodically examining Mr. Lincoln's sentence in light of each of
the considerations listed there. Mr. Lincoln thus failed to rebut the presumption of
reasonableness that attaches to his sentence.

      Affirmed.
                       ______________________________




                                         -3-